COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Style:                         In the Interest of S.R. & M.C.
Appellate cause number:        01-15-00556-CV
Trial court:                   313th District Court, Harris County, Texas
Trial court cause number:      2010-08247J

       This is an accelerated appeal. See TEX. FAM. CODE ANN. § 263.405(a) (West 2014); TEX.
R. APP. P. 28.4(a). The Court has been notified that the trial court has deemed appellant indigent
and has appointed counsel to represent appellant in the underlying case. Therefore, appellant is
presumed to remain indigent for purposes of appeal and may proceed without advance payment of
costs. See TEX. FAM. CODE ANN. § 107.013(e) (West 2014); TEX. R. APP. P. 20.1(a)(3).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
        It is further ORDERED that the district clerk file with this Court, within 10 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in Rule
of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k), 34.5(a), 35.1(b), 35.3(a), (c).
Because the record was originally due on July 19, 2015, the Court will not grant any motions to
extend time absent extraordinary circumstances. See TEX. R. APP. P. 28.4(b)(2); 35.3(c).
       Appellant’s brief is ORDERED filed with this Court within 20 days after the date the
complete record is filed. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed
within 20 days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).



Judge=s signature: /s/ Sherry Radack
                   Acting individually           Q Acting for the Court

Date: August 27, 2015